Citation Nr: 1230165	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  02-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for depression.

2.  Entitlement to a rating higher than 20 percent for disc disease of the lumbar spine.

3.  Entitlement to financial assistance in the purchase of an automobile and for adaptive equipment. 

4.  Entitlement to specially adapted housing. 

5.  Entitlement to special home adaptation.

6.  Entitlement to a total disability rating for compensation based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION 

The Veteran, who is the appellant, served on active duty from January 1984 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in September 2001 (increase rating for service-connected lumbar disc disease), in January 2007 (automobile and adaptive equipment and specially adapted housing and special home adaptation), in May 2008 (effective date and rating for service-connected depression), and in October 2008 (total disability rating).  

In March 2003, the Veteran appeared at a hearing before the undersigned Veterans Law Judge on the claim for increase for lumbar disc disease.  A transcript of the hearing is in the Veteran's file.

In August 2003, the Board remanded the claim for increase for service-connected lumbar disc disease for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.   Stegall v. West, 11 Vet. App. 268, 271 (1998). 





In a decision, dated in July 2005, the Board denied the claim for increase for lumbar disc disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2007, the Court granted a Joint Motion of the parties for Remand, vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the Joint Motion.

In July 2007, the Board remanded the claim for increase for lumbar disc disease for additional development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2010, the Veteran canceled his request for a hearing before the Board. 

In a decision in December 2010, the Board granted an earlier effective date for the grant of service connection for depression, and then remanded the claim for the claim for an increase rating for depression, an increased rating for lumbar disc disease, the claims for automobile and adaptive equipment and for specially adapted housing and special home adaptation, and the claim for a total disability rating for further evidentiary development.  

In August 2012, the Veteran's attorney submitted additional argument. 

The claims for increase for depression and for disc disease of the lumbar spine and the claim for a total disability rating for compensation based on individual unemployability are REMANDED to the RO.

A decision by the Board on the claims for financial assistance in the purchase of an automobile and for adaptive equipment and for specially adapted housing and for special home adaptation is deferred until the claims for increase and for a total disability rating are finally adjudicated. 





REMAND 

On the claims for increase for depression and for disc disease of the lumbar spine and the claim for a total disability rating for compensation based on individual unemployability, although the file contains records of the Social Security Administration relevant to the claims, in March 2010, the Social Security Administration did not make a final decision on the Veteran's claim, because further evidentiary development was needed.  

As VA will make as many requests as are necessary to obtain relevant records from a Federal agency unless the records do not exist or that further efforts to obtain the records would be futile, further development under the duty to assist is needed. 38 C.F.R. § 3.3159(c)(2). 

On the claims for increase for depression and for disc disease of the lumbar spine, in March 2011, the Veteran authorized VA to obtain records of a private physician, but the hospital could not identify the Veteran in the physician's files. 

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal agency.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request, unless the records do not exist or that further efforts to obtain the records would be futile.  In this case, the negative response to a request for records not in the custody of a Federal agency requires further development under the duty to notify.   38 C.F.R. § 3.159(c)(1).









Accordingly, the claims are REMANDED for the following action:

1.  Obtain records from the Social Security Administration dating from March 12, 2010.   

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf:

Records of William Carter, MD, 5454 Yorktowne Drive, Atlanta, GA 30349, since November 2007. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, adjudicate the claims for increase for depression and for disc disease of the lumbar spine and the claim for a total disability rating for compensation based on individual unemployability.  On the claim for a total disability rating for compensation based on individual unemployability, if applicable, consider an extraschedular rating under 38 C.F.R. § 4.16(b).






If any benefit sough is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



